UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 July 25, 2017 Date of Report (date of earliest event reported) AirXpanders, Inc. (Exact name of Registrant as specified in charter) Delaware 000-55781 20-2555438 (State or other jurisdiction of incorporation) (Commission File Number) (I. R. S.Employer Identification No.) 1047 Elwell Court Palo Alto, CA, 94303 (Address of principal executive offices) Registrant's telephone number, including area code:(650) 390-9000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933(17 CFR §230.405) or Rule 12b-2 of the Securities Exchange Act of 1934 (17 CFR §240.12b-2). Emerging growth company ☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period forcomplying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item2.02 - Results of Operations and Financial Condition. On July 25, 2017(Pacific Standard Time), AirXpander, Inc.filed its Appendix 4C Quarterly Report (“Quarterly Report”) for the three months and six monthsended June 30, 2017with the Australian Securities Exchange (the “ASX”). A copy of the Quarterly Report is furnished hereto as Exhibit 99.1. The Quarterly Report includes a statement of cash flows prepared in compliance with the requirements of Australian law and the ASX Listing Rules. The information in this Item2.02 and in the Quarterly Report furnished as Exhibit 99.1 to this current report shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended. The information contained in this Item2.02 and in the Quarterly Report furnished as Exhibit 99.1 to this current report shall not be incorporated by reference into any filing with the U.S. Securities and Exchange Commission made by the Company whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item9.01 - Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description 99.1 Australian Appendix 4C Quarterly Report for the three months and six months ended June 30, 2017. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 25, 2017 AIRXPANDERS, INC. /S/Scott Murcray Scott Murcray Chief Financial Officer and Chief Operating Office Duly Authorized Officer INDEX TO EXHIBITS Exhibit No. Description 99.1 Australian Appendix 4C Quarterly Report for the three months and six months ended June 30, 2017.
